958 A.2d 495 (2008)
Gary KELLY,
v.
WORKERS' COMPENSATION APPEAL BOARD (U.S. AIRWAYS GROUP, INC.).
Petition of U.S. Airways Group, Inc.
No. 535 WAL 2007.
Supreme Court of Pennsylvania.
October 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, reframed for purposes of clarity, is:
Is claimant's employer entitled to the severance benefit offset, pursuant to Section 204(a) of the Pennsylvania Workers' Compensation Act, when the benefits were paid due to a layoff or furlough and not a permanent separation?